WIGGINTON, Judge.
Casteel argues that his sentence must be corrected to set forth the exact credit for time served as of March 31, 1987, the date this cause came before the trial court for resentencing. See Casteel v. State, 498 So.2d 1249 (Fla.1986). The sentencing documents state only that Casteel is entitled to 302 days’ jail time credit “plus time served.” Casteel maintains that his “time served” is over twenty-nine months.
Subsequent to the filing of his initial brief, Casteel moved this Court to relinquish jurisdiction to allow the trial court to enter the specific time served by Casteel during his previous appeals. This Court granted the motion and relinquished jurisdiction for fifteen days. Thereafter, on August 25, 1987, the trial court entered its “Order Amending New Judgment and Sentence,” to reflect that Casteel is entitled to 1,209 days’ credit as of March 31, 1987, which approximates that amount of time generally claimed by Casteel. Consequently, the trial court has corrected the point raised on appeal and we therefore affirm the new judgment and sentence.
AFFIRMED.
BOOTH, WIGGINTON and ZEHMER, JJ., concur.